DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Ji (US 2009/0057597) and Kiesbauer (US 9528901) were considered most pertinent to applicant's disclosure.  
Ji teaches a vacuum slide valve (10, figs. 1a-1b; [0006-12]) for regulating a volume or mass flow and/or for gas-tight interruption of a flow path, having a valve seat (on 13 around 11, facing valve disk) which has a valve opening (11) defining an opening axis (through center of 12, 14) and a first sealing surface (surface of 13 around 11 facing valve disk) surrounding the valve opening (as seen in figs. 1, 2), a valve closure (20) for regulating the volume or mass flow and/or for interrupting the flow path, having a second sealing surface (surface of 20 facing 13 surrounding 11) corresponding to the first sealing surface, and a drive unit (40) which is coupled to the valve closure and is designed in such a way that the valve closure for providing respective valve opening states can be varied and adjusted in a defined manner, and can be adjusted from an open position (fig. 1), in which the valve closure at least partially opens the valve opening, to a closed position, in which the second sealing surface is pressed in the direction of the first sealing surface (fig. 2) and the valve opening, in particular by means of an interposed seal (details of seals not shown, but seals can be seen in detail view of fig. 8), is closed in a substantially gas-tight manner, and can be adjusted back again.
Kiesbauer teaches an acoustic sensor (39) used in a reference control valve for predetermining particular flow values (see, e.g., column 2, lines 64-66); wherein the acoustic sensor generates information about a structure-borne sound wave occurring in at least one component of the valve and generates a measurement signal (col. 3, ll. 30-44). 
Regarding claim 1, Kiesbauer, however, does not disclose or mention any approach for automatically controlling the valve as a function of a measured signal. Kiesbauer exclusively relates to providing a state information to a user while the valve is driven. Regarding claim 10, Kiesbauer discloses a mechanical vibration curve and outputting an alert in case the vibration level exceeds a defined threshold. However, Kiesbauer does not relate to any localization of a sound wave and also does not disclose outputting an information of measurement frequency in connection with a respective localization, which information is based on a measurement of an acoustic sensor.  Regarding claim 13, Kiesbauer does not mention any trend monitoring nor consideration of a plurality of controlled processes but discloses to monitor a sound and to output a warning signal in case a particular value is exceeded. Kiesbauer does not relate to any trend monitoring, predictive maintenance etc. at all.  Therefore, none of the prior art disclose the invention as claimed in independent claims 1, 10, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753